Citation Nr: 0813443	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  05-12 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) dependency and indemnity 
compensation (DIC) benefits in the amount of $25,872.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from April 1944 to February 
1946, and from September 1966 to March 1975.  The veteran 
died in May 1995.  The appellant is his surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004decision of the Committee 
on Waivers and Compromises (Committee) of the Regional Office 
(RO) of the VA in Atlanta, Georgia which denied a waiver of 
the recovery of an overpayment in the amount of $38.682.  The 
RO recouped a portion of the debt, the remainder is $25,872.  
The appellant has appealed the recovery of $25,872.  In a 
January 2007 decision, the Board determined that there was no 
fraud, misrepresentation, or bad faith on the appellant's 
part with respect to the creation of the overpayment at issue 
in the amount of $25,872.  However, consideration of whether 
a waiver of the recovery of that debt was warranted under the 
standards of equity and good conscience was remanded to the 
RO.  In March 2008, the appellant testified before the 
undersigned at a Travel Board hearing.  


FINDING OF FACT

Collection of the overpayment would cause undue hardship to 
the appellant; thus recovery of the debt in this case would 
be against equity and good conscience.


CONCLUSION OF LAW

The overpayment was not due to fraud, misrepresentation or 
bad faith of the veteran and recovery of the overpayment of 
VA improved pension benefits in the amount of $ would be 
against equity and good conscience and, therefore, is waived.  
38 U.S.C.A. §§ 5107, 5302(a) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 1.963(a), 1.965(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the VCAA. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, the VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

However, the notice and duty-to-assist provisions of the VCAA 
do not apply in waiver of overpayment cases.  Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).

Historically, the appellant was awarded DIC benefits as the 
surviving spouse of the veteran.  In a September 1995 letter, 
she was informed that she should notify VA immediately of any 
change in her marital status as such a change could 
potentially result in an overpayment which would need to be 
repaid.  

In October 2003, a dependency form was sent to the appellant.  
She returned the form the next month and indicated that she 
had been married to T.L. from April 2001 to June 2003.  

Thereafter, her DIC benefits were retroactively terminated 
based on her remarriage and were reinstated after she 
provided further marital information.  The retroactive 
termination resulted in the creation of the overpayment at 
issue.  The appellant requested a waiver of the recovery of 
the overpayment which was referred to the Committee.  In 
April 2004, the Committee considered the appellant's claim 
for waiver, but determined that a waiver was precluded by bad 
faith on the part of the appellant.  However, as noted, in 
January 2007, the Board made a specific determination that 
there was no fraud, misrepresentation, or bad faith on the 
appellant's part with respect to the creation of the 
overpayment at issue.  However, the RO has further determined 
that recovery of the overpayment in the amount of $25,872 
would not be against equity and good conscience 

In cases where there is no fraud, misrepresentation, or bad 
faith on the appellant's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a), in order to 
dispose of the matter on appeal, the Board must determine 
whether recovery of the indebtedness would be against equity 
and good conscience, thereby permitting waiver under 38 
U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).  The 
pertinent regulation in this case provides that the standard 
of "equity and good conscience" will be applied when the 
facts and circumstances in a particular case indicate a need 
for reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a).  

The elements of equity and good conscience are as follows: 
(1) fault of debtor, where actions of the debtor contribute 
to creation of the debt; (2) balancing of faults, weighing 
fault of debtor against VA fault; (3) undue hardship, whether 
collection would deprive debtor or family of basic 
necessities; (4) defeat the purpose, whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended; (5) unjust enrichment, failure to 
make restitution would result in unfair gain to the debtor; 
(6) changing position to one's detriment, reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation. 

The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.  After consideration of 
the record, the Board finds that the appellant was at fault 
for not notifying the VA that she had remarried.  The Board 
has found credible the appellant's report that she was told 
that her marriage would not affect her DIC benefits; 
nevertheless, the VA notification in September 1995 told her 
to report any change in marital status.  In regard to whether 
failure to collect would cause unjust enrichment to the 
debtor, the Board notes that the appellant received benefits 
to which she was not entitled, and as such, would cause 
unjust enrichment to the debtor.  Likewise, there is no 
indication that the appellant 's reliance on VA benefits 
resulted in relinquishment of another valuable right.  As to 
whether recoupment of those benefits would defeat the purpose 
of the benefit, it would not since the appellant was not the 
unremarried surviving spouse of the veteran when she received 
the benefits in question.  

However, the Board has also considered whether the appellant 
would suffer undue financial hardship if forced to repay the 
debt at issue.  The Board finds that there would be financial 
hardship in this case.

There are several financial status reports of record.  The 
Board finds the most recent two reports to be reflective of 
the appellant's current financial situation.  Her monthly 
income and monthly expenses are essentially equal.  She did 
not report all monthly living expenses.  Her assets have 
decreased significantly over the past several years.  
Specifically, while she has some savings, she uses a portion 
of them monthly to make ends meet.  At her hearing, the 
appellant testified in a credible manner and the Board 
believes her report of financial difficulties and distress.  
She has also been diagnosed as having cancer and will have 
additional medical expenses.  The Board finds that in 
weighing all of the elements of equity and good conscience, 
the element of financial hardship that would be caused by 
recoupment of the debt outweighs the elements which are not 
in the appellant's favor in this particular case.

Accordingly, in view of the hardship resulting from recovery 
of the overpayment, recovery would be against equity and good 
conscience and waiver of recovery of the overpayment is 
warranted.


ORDER

Entitlement to a waiver of the recovery of an overpayment of 
VA DIC benefits in the amount of $25,872 is granted.  



____________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


